        Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 1 of 16 Page ID #:1648



                1 MICHAEL FREIMAN (SBN 280716)
                    mike@employlegal.com
                2 FREIMAN & FREIMAN
                  100 Wilshire Blvd., Ste. 700
                3 Santa Monica, CA 90401
                  Telephone: (310) 917-1022
                4
                  Attorney for Plaintiff
                5 BRIAN ARMSTRONG
                                                       NOTE: CHANGES MADE BY THE COURT
                6
                  ADAM LEVIN (SBN 156773)
                7   axl@msk.com
                  HILARY E. FEYBUSH (SBN 280714)
                8   hef@msk.com
                  MITCHELL SILBERBERGth & KNUPP LLP
                9 2049 Century Park East, 18 Floor
                  Los Angeles, CA 90064-1683
               10 Telephone: (310) 312-2000
                  Facsimile: (310) 312-3100
               11
                  Attorneys for Defendants
               12 WB STUDIO ENTERPRISES INC.,
                  WARNER BROS. ENTERTAINMENT INC.,
               13 WARNER MEDIA, LLC and CHUCK
                  LORRE PRODUCTIONS, INC.
               14
               15                        UNITED STATES DISTRICT COURT
               16                   CENTRAL DISTRICT OF CALIFORNIA
               17
               18 BRIAN ARMSTRONG,                         CASE NO. 2:19-cv-09587 GW (JPRx)
               19           Plaintiff,                     STIPULATED PROTECTIVE
                                                           ORDER
               20      v.
               21 WB STUDIO ENTERPRISES, INC.;
                  WARNER BROS. ENTERTAINMENT
               22 INC.; WARNER MEDIA LLC;
                  CHUCK LORRE PRODUCTIONS,
               23 INC.; and DOES 1 through 20,
                  inclusive,
               24
                             Defendants.
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP

                                            STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 2 of 16 Page ID #:1649



                1 1.      INTRODUCTION
                2         1.1.   PURPOSES AND LIMITATIONS
                3         Discovery in this action may involve production of confidential, proprietary,
                4 or private information for which special protection from public disclosure and from
                5 use for any purpose other than prosecuting this litigation may be warranted.
                6 Accordingly, the Parties hereby stipulate to and petition the Court to enter the
                7 following Stipulated Protective Order. The Parties acknowledge that this Order
                8 does not confer blanket protections on all disclosures or responses to discovery and
                9 that the protection it affords from public disclosure and use extends only to the
               10 limited information or items that are entitled to confidential treatment under the
               11 applicable legal principles. The Parties further acknowledge, as set forth in
               12 Section 12.3 below, that this Order does not entitle them to file Confidential
               13 Information under seal; Civil Local Rule 79-5 sets forth the procedures that must
               14 be followed and the standards that will be applied when a Party seeks permission
               15 from the Court to file material under seal.
               16         1.2.   GOOD CAUSE STATEMENT
               17         This is an employment action in which Plaintiff alleges that Defendants
               18 subjected him to discrimination, harassment, and retaliation on the bases of
               19 multiple protected categories/activities. Plaintiff also alleges that Defendants
               20 failed to hire him, thereby terminating Plaintiff's employment on the bases of his
               21 protected categories/activities. Plaintiff further alleges that following Plaintiff’s
               22 termination, Defendants continued to fail to hire Plaintiff.
               23         Defendants generally deny the allegations against them in Plaintiff’s
               24 Complaint and in Plaintiff’s Statement of the Case, including that Defendants
               25 Warner Bros. Entertainment Inc., Warner Media, LLC, and Chuck Lorre
               26 Productions, Inc. were the joint-employers of Plaintiff. Defendants contend that
               27 Plaintiff was employed by Defendant WB Studio Enterprises Inc. (“WBSE”) in the
  Mitchell     28 position of “Camera Operator,” on the production of the television show “The Big
Silberberg &
 Knupp LLP
                                                              2
                                               STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 3 of 16 Page ID #:1650



                1 Bang Theory” (the “Show”). Defendants further contend that in or about May
                2 2019, Plaintiff ceased working for WBSE when “The Big Bang Theory” series
                3 came to an end.
                4         This action is likely to involve confidential and highly confidential,
                5 proprietary, and trade secret information, private information of third parties, and
                6 other commercial and financial information for which special protection from
                7 public disclosure and from use for any purpose other than prosecution of this
                8 action is warranted. Such confidential and proprietary materials and information
                9 consist of, among other things, confidential business or financial information,
               10 information regarding confidential business practices, or other confidential
               11 research, development, or commercial information (including information
               12 implicating privacy rights of third parties), information implicating privacy rights
               13 of third parties, information otherwise generally unavailable to the public, or which
               14 may be privileged or otherwise protected from disclosure under state or federal
               15 statutes, court rules, case decisions, or common law. Plaintiff’s medical and
               16 financial information may also require special protection from disclosure.
               17         Accordingly, to expedite the flow of information, to facilitate the prompt
               18 resolution of disputes over confidentiality of discovery materials, to adequately
               19 protect information the Parties are entitled to keep confidential, to ensure that the
               20 Parties are permitted reasonable necessary uses of such material in preparation for
               21 and in the conduct of trial, to address their handling at the end of the litigation, and
               22 to serve the ends of justice, a protective order for such information is justified in
               23 this matter. It is the intent of the Parties that information will not be designated as
               24 confidential for tactical reasons and that nothing be so designated without a good
               25 faith belief that it has been maintained in a confidential, non-public manner, and
               26 there is good cause why it should not be part of the public record of this case.
               27 2.      DEFINITIONS
  Mitchell     28         2.1.   Action: the above-referenced pending federal lawsuit, Brian
Silberberg &
 Knupp LLP
                                                              3
                                               STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 4 of 16 Page ID #:1651



                1 Armstrong v. WB Studio Enterprises, Inc., et al., Case No. 2:19-cv-09587 GW
                2 (JPRx).
                3         2.2.   Challenging Party: a Party or Nonparty that challenges the
                4 designation of information or items under this Order.
                5         2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
                6 how it is generated, stored, or maintained) or tangible things that qualify for
                7 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                8 the Good Cause Statement.
                9         2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
               10 their support staff).
               11         2.5.   Designating Party: a Party or Nonparty that designates information or
               12 items that it produces in disclosures or in responses to discovery as
               13 “CONFIDENTIAL.”
               14         2.6.   Disclosure or Discovery Material: all items or information, regardless
               15 of the medium or manner in which it is generated, stored, or maintained (including,
               16 among other things, testimony, transcripts, and tangible things), that are produced
               17 or generated in disclosures or responses to discovery in this matter.
               18         2.7.   Expert: a person with specialized knowledge or experience in a
               19 matter pertinent to the litigation who has been retained by a Party or its counsel to
               20 serve as an expert witness or as a consultant in this action.
               21         2.8.   House Counsel: attorneys who are employees of a Party to this
               22 Action. House Counsel does not include Outside Counsel of Record or any other
               23 outside counsel.
               24         2.9.   Nonparty: any natural person, partnership, corporation, association,
               25 or other legal entity not named as a Party to this action.
               26         2.10. Outside Counsel of Record: attorneys who are not employees of a
               27 Party to this Action but are retained to represent or advise a Party and have
  Mitchell     28 appeared in this Action on behalf of that Party or are affiliated with a law firm that
Silberberg &
 Knupp LLP
                                                             4
                                              STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 5 of 16 Page ID #:1652



                1 has appeared on behalf of that Party, including support staff.
                2         2.11. Party: any Party to this Action, including all of its officers, directors,
                3 employees, consultants, retained experts, and Outside Counsel of Record (and their
                4 support staffs).
                5         2.12. Producing Party: a Party or Nonparty that produces Disclosure or
                6 Discovery Material in this Action.
                7         2.13. Professional Vendors: persons or entities that provide litigation
                8 support services (for example, photocopying, videotaping, translating, preparing
                9 exhibits or demonstrations, and organizing, storing, or retrieving data in any form
               10 or medium) and their employees and subcontractors.
               11         2.14. Protected Material: any Disclosure or Discovery Material that is
               12 designated as “CONFIDENTIAL.”
               13         2.15. Receiving Party: a Party that receives Disclosure or Discovery
               14 Material from a Producing Party.
               15 3.      SCOPE
               16         The protections conferred by this Stipulated Protective Order cover not only
               17 Protected Material, but also (1) any information copied or extracted from Protected
               18 Material; (2) all copies, excerpts, summaries, or compilations of Protected
               19 Material; and (3) any testimony, conversations, or presentations by Parties or their
               20 Counsel that might reveal Protected Material.
               21         Any use of Protected Material at trial shall be governed by the orders of the
               22 trial judge. This Order does not govern the use of Protected Material at trial.
               23
               24
               25 4.      DURATION
               26         Even after final disposition of this litigation, the confidentiality obligations
               27 imposed by this Stipulated Protective Order shall remain in effect until a
  Mitchell     28 Designating Party agrees otherwise in writing or a court order otherwise directs.
Silberberg &
 Knupp LLP
                                                               5
                                               STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 6 of 16 Page ID #:1653



                1 Final disposition shall be deemed to be the later of: (1) dismissal of all claims and
                2 defenses in this Action, with or without prejudice; and (2) final judgment herein
                3 after the completion and exhaustion of all appeals, rehearings, remands, trials, or
                4 reviews of this Action, including the time limits for filing any motions or
                5 applications for extension of time pursuant to applicable law.
                6 5.      DESIGNATING PROTECTED MATERIAL
                7         5.1.   Each Party or Nonparty that designates information or items for
                8 protection under this Stipulated Protective Order must take care to limit any such
                9 designation to specific material that qualifies under the appropriate standards. The
               10 Designating Party must designate for protection only those parts of material,
               11 documents, items, or oral or written communications that qualify so that other
               12 portions of the material, documents, items, or communications for which
               13 protection is not warranted are not swept unjustifiably within the ambit of this
               14 Stipulated Protective Order.
               15         Mass, indiscriminate, or routinized designations are prohibited.
               16 Designations that are shown to be clearly unjustified or that have been made for an
               17 improper purpose (e.g., to unnecessarily encumber the case development process
               18 or to impose unnecessary expenses and burdens on other parties) may expose the
               19 Designating Party to sanctions.
               20         If it comes to a Designating Party’s attention that information or items it
               21 designated for protection do not qualify for that level of protection, that
               22 Designating Party must promptly notify all other Parties that it is withdrawing the
               23 inapplicable designation.
               24         5.2.   Except as otherwise provided in Order, or as otherwise stipulated or
               25 ordered, Disclosure or Discovery Material that qualifies for protection under this
               26 Order must be clearly so designated before the material is disclosed or produced.
               27         Designation in conformity with this Order requires the following:
  Mitchell     28
Silberberg &
 Knupp LLP
                                                              6
                                              STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 7 of 16 Page ID #:1654



                1         (a)   for information in documentary form (for example, paper or electronic
                2 documents but excluding transcripts of depositions or other pretrial or trial
                3 proceedings), the Producing Party must affix at a minimum the legend
                4 “CONFIDENTIAL” to each page that contains Protected Material. If only a
                5 portion or portions of the material on a page qualify for protection, the Producing
                6 Party must clearly identify the protected portion(s) (for example, by making
                7 appropriate markings in the margins).
                8         A Party or Nonparty that makes original documents available for inspection
                9 need not designate them for protection until after the inspecting Party has indicated
               10 which documents it would like copied and produced. During the inspection and
               11 before the designation, all material made available for inspection must be treated as
               12 “CONFIDENTIAL.” After the inspecting Party has identified the documents it
               13 wants copied and produced, the Producing Party must determine which documents,
               14 or portions thereof, qualify for protection under this Order. Then, before
               15 producing the specified documents, the Producing Party must affix the
               16 “CONFIDENTIAL” legend to each page that contains Protected Material. If only
               17 a portion or portions of the material on a page qualify for protection, the Producing
               18 Party also must clearly identify the protected portion(s) (for example, by making
               19 appropriate markings in the margins).
               20         (b)   for testimony given in depositions or in other pretrial or trial
               21 proceedings, that the Designating Party identify the Disclosure or Discovery
               22 Material on the record, before the close of the deposition, hearing, or other
               23 proceeding, all protected testimony and specify the level of protection being
               24 asserted. Alternatively, when it is impractical to identify separately each portion of
               25 testimony that is entitled to protection, the Designating Party shall have up to 21
               26 days after a deposition, hearing, or other proceeding to identify the specific
               27 portions of the testimony as to which protection is sought and to specify the level
  Mitchell     28 of protection being asserted. Alternatively, a Designating Party may specify, at the
Silberberg &
 Knupp LLP
                                                             7
                                              STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 8 of 16 Page ID #:1655



                1 deposition or up to 21 days afterwards, that the entire transcript shall be treated as
                2 “CONFIDENTIAL.”
                3         Parties shall give the other parties notice if they reasonably expect a
                4 deposition, hearing, or other proceeding to include Protected Material so that the
                5 other parties can ensure that only authorized individuals who have signed the
                6 “Acknowledgment and Agreement to be Bound” (Exhibit A) are present at those
                7 proceedings. The use of a document as an exhibit at a deposition shall not in any
                8 way affect its designation as “CONFIDENTIAL.”
                9         Transcripts containing Protected Material shall have an obvious legend on
               10 the title page that the transcript contains Protected Material, and the title page shall
               11 be followed by a list of all pages (including line numbers as appropriate) that have
               12 been designated as Protected Material and the level of protection being asserted by
               13 the Designating Party. The Designating Party shall inform the court reporter of
               14 these requirements.
               15         (c)    for information produced in nondocumentary form, and for any other
               16 tangible items, that the Producing Party affix in a prominent place on the exterior
               17 of the container or containers in which the information is stored the legend
               18 “CONFIDENTIAL.” If only a portion or portions of the information warrants
               19 protection, the Producing Party, to the extent practicable, must identify the
               20 protected portion(s).
               21         5.3.   If timely corrected, an inadvertent failure to designate qualified
               22 information or items does not, standing alone, waive the Designating Party’s right
               23 to secure protection under this Order for such material. Any correction and notice
               24 of such correction shall be made in writing, accompanied by substitute copies of
               25 each item of Disclosure or Discovery Material, appropriately designated. Once
               26 substitute copies have been provided, all copies of inadvertently unmarked items or
               27 documents shall be destroyed or returned to the Producing Party. Upon timely
  Mitchell     28 correction of a designation, the Receiving Party must make reasonable efforts to
Silberberg &
 Knupp LLP
                                                              8
                                               STIPULATED PROTECTIVE ORDER
        Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 9 of 16 Page ID #:1656



                1 assure that the material is treated in accordance with the provisions of this Order.
                2 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                3         6.1.   Any Party or Nonparty may challenge a designation of confidentiality
                4 at any time that is consistent with the Court’s scheduling order.
                5         6.2.   The Challenging Party must initiate the dispute-resolution process
                6 (and, if necessary, file a discovery motion) under Local Rule 37.
                7         6.3.   The burden of persuasion in any such proceeding is on the
                8 Designating Party. Frivolous challenges, and those made for an improper purpose
                9 (for example, to harass or impose unnecessary expenses and burdens on other
               10 parties), may expose the Challenging Party to sanctions. Unless the Designating
               11 Party has waived or withdrawn the confidentiality designation, all parties must
               12 continue to afford the material in question the level of protection to which it is
               13 entitled under the Producing Party’s designation until the Court rules on the
               14 challenge.
               15 7.      ACCESS TO AND USE OF PROTECTED MATERIALS
               16         7.1.   A Receiving Party may use Protected Material that is disclosed or
               17 produced by another Party or by a Nonparty in connection with this Action only
               18 for prosecuting, defending, or attempting to settle this Action. Such Protected
               19 Material may be disclosed only to the categories of people and under the
               20 conditions described in this Order. When the Action has been terminated, a
               21 Receiving Party must comply with the provisions of Section 13 below (FINAL
               22 DISPOSITION).
               23         Protected Material must be stored and maintained by a Receiving Party at a
               24 location and in a secure manner that ensures that access is limited to the persons
               25 authorized under this Order.
               26         7.2.   Unless otherwise ordered by the Court or permitted in writing by the
               27 Designating Party, a Receiving Party may disclose any information or item
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             9
                                              STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 10 of 16 Page ID #:1657



                1 designated “CONFIDENTIAL” only to the following people:
                2                (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                3 as well as employees of that Outside Counsel of Record to whom it is reasonably
                4 necessary to disclose the information for this Action;
                5                (b)   the officers, directors, and employees (including In-House
                6 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
                7 this Action;
                8                (c)   Experts (as defined in this Order) of the Receiving Party to
                9 whom disclosure is reasonably necessary for this Action and who have signed the
               10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               11                (d)   the Court and its personnel;
               12                (e)   court reporters and their staff;
               13                (f)   professional jury or trial consultants, mock jurors, and
               14 Professional Vendors to whom disclosure is reasonably necessary for this Action
               15 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
               16 A);
               17                (g)   the author or recipient of a document containing the
               18 information or a custodian or other person who otherwise possessed or knew the
               19 information;
               20                (h)   during their depositions, witnesses and attorneys for witnesses
               21 to whom disclosure is reasonably necessary, provided that the deposing party
               22 requests that the witness sign the form attached as Exhibit A hereto and the
               23 witnesses will not be permitted to keep any confidential information unless they
               24 sign the form, unless otherwise agreed by the Designating Party or ordered by the
               25 Court. Pages of transcribed deposition testimony or exhibits to depositions that
               26 reveal Protected Material may be separately bound by the court reporter and may
               27 not be disclosed to anyone except as permitted under this Order; and
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             10
                                              STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 11 of 16 Page ID #:1658



                1               (i)    any mediator or settlement officer, and their supporting
                2 personnel, mutually agreed on by any of the Parties engaged in settlement
                3 discussions or appointed by the Court.
                4 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                5         IN OTHER LITIGATION
                6         If a Party is served with a subpoena or a court order issued in other litigation
                7 that compels disclosure of any information or items designated in this Action as
                8 “CONFIDENTIAL,” that Party must:
                9         (a)    promptly notify in writing the Designating Party. Such notification
               10 must include a copy of the subpoena or court order unless prohibited by law;
               11         (b)    promptly notify in writing the party who caused the subpoena or order
               12 to issue in the other litigation that some or all of the material covered by the
               13 subpoena or order is subject to this Protective Order. Such notification must
               14 include a copy of this Order; and
               15         (c)    cooperate with respect to all reasonable procedures sought to be
               16 pursued by the Designating Party whose Protected Material may be affected.
               17         If the Designating Party timely seeks a protective order, the Party served
               18 with the subpoena or court order should not produce any information designated in
               19 this action as “CONFIDENTIAL” before a determination on the protective-order
               20 request by the relevant court unless the Party has obtained the Designating Party’s
               21 permission. The Designating Party bears the burden and expense of seeking
               22 protection of its Confidential Material, and nothing in these provisions should be
               23 construed as authorizing or encouraging a Receiving Party in this Action to
               24 disobey a lawful directive from another court.
               25 9.      A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
               26         PRODUCED IN THIS LITIGATION
               27         (a)    The terms of this Order are applicable to information produced by a
  Mitchell     28 Nonparty in this Action and designated as “CONFIDENTIAL.” Such information
Silberberg &
 Knupp LLP
                                                             11
                                               STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 12 of 16 Page ID #:1659



                1 is protected by the remedies and relief provided by this Order. Nothing in these
                2 provisions should be construed as prohibiting a Nonparty from seeking additional
                3 protections.
                4         (b)    In the event that a Party is required by a valid discovery request to
                5 produce a Nonparty’s confidential information in its possession, and the Party is
                6 subject to an agreement with the Nonparty not to produce the Nonparty’s
                7 Confidential Information, then the Party shall:
                8                (1)   promptly notify in writing the Requesting Party and the
                9 Nonparty that some or all of the information requested is subject to a
               10 confidentiality agreement with a Nonparty;
               11                (2)   promptly provide the Nonparty with a copy of this Order, the
               12 relevant discovery request(s), and a reasonably specific description of the
               13 information requested; and
               14                (3)   make the information requested available for inspection by the
               15 Nonparty, if requested.
               16         (c)    If the Nonparty fails to seek a protective order within 21 days of
               17 receiving the notice and accompanying information, the Receiving Party may
               18 produce the Nonparty’s Confidential Information responsive to the discovery
               19 request. If the Nonparty timely seeks a protective order, the Receiving Party must
               20 not produce any information in its possession or control that is subject to the
               21 confidentiality agreement with the Nonparty before a ruling on the protective-order
               22 request. Absent a court order to the contrary, the Nonparty must bear the burden
               23 and expense of seeking protection of its Protected Material.
               24 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
               25         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
               26 Protected Material to any person or in any circumstance not authorized under this
               27 Order, the Receiving Party must immediately (1) notify the Designating Party in
  Mitchell     28 writing of the unauthorized disclosures, (2) use its best efforts to retrieve all
Silberberg &
 Knupp LLP
                                                              12
                                               STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 13 of 16 Page ID #:1660



                1 unauthorized copies of the Protected Material, (3) inform the person or persons to
                2 whom unauthorized disclosures were made of all the terms of this Stipulated, and
                3 (4) ask that person or persons to execute the “Acknowledgment and Agreement to
                4 be Bound” that is attached hereto as Exhibit A.
                5 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                6         PROTECTED MATERIAL
                7         When a Producing Party gives notice to Receiving Parties that certain
                8 inadvertently produced material is subject to a claim of privilege or other
                9 protection, the obligations of the Receiving Parties are those set forth in Federal
               10 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
               11 whatever procedure may be established in an e-discovery order that provides for
               12 production without prior privilege review. Pursuant to Federal Rule of Evidence
               13 502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
               14 of a communication or information covered by the attorney-client privilege or
               15 work product protection, the Parties may incorporate their agreement in the Order
               16 submitted to the Court provided the Court so allows.
               17 12.     MISCELLANEOUS
               18         12.1. Nothing in this Order abridges the right of any person to seek its
               19 modification by the Court in the future.
               20         12.2. By stipulating to the entry of this Order, no Party waives any right
               21 he/it otherwise would have to object to disclosing or producing any information or
               22 item on any ground not addressed in this Order. Similarly, no Party waives any
               23 right to object on any ground to use in evidence of any of the material covered by
               24 this Order.
               25         12.3. A Party that seeks to file under seal any Protected Material must
               26 comply with Local Rule 79-5. Protected Material may only be filed under seal
               27 pursuant to a court order authorizing the sealing of the specific Protected Material
  Mitchell     28 at issue. If a Party’s request to file Protected Material under seal is denied, then
Silberberg &
 Knupp LLP
                                                             13
                                               STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 14 of 16 Page ID #:1661



                1 the Receiving Party may file the information in the public record unless otherwise
                2 instructed by the Court.
                3 13.     FINAL DISPOSITION
                4         After the final disposition of this Action, as defined in paragraph 4, within
                5 60 days of a written request by the Designating Party, each Receiving Party must
                6 return all Protected Material to the Producing Party or destroy such material. As
                7 used in this subdivision, “all Protected Material” includes all copies, abstracts,
                8 compilations, summaries, and any other format reproducing or capturing any of the
                9 Protected Material. Whether the Protected Material is returned or destroyed, the
               10 Receiving Party must submit a written certification to the Producing Party (and, if
               11 not the same person or entity, to the Designating Party) by the 60-day deadline that
               12 identifies (by category, when appropriate) all the Protected Material that was
               13 returned or destroyed and affirms that the Receiving Party has not retained any
               14 copies, abstracts, compilations, summaries, or any other format reproducing or
               15 capturing any of the Protected Material. Notwithstanding this provision, Counsel
               16 are entitled to retain an archival copy of all pleadings; motion papers; trial,
               17 deposition, and hearing transcripts; legal memoranda; correspondence; deposition
               18 and trial exhibits; expert reports; attorney work product; and consultant and expert
               19 work product even if such materials contain Protected Material. Any such archival
               20 copies that contain or constitute Protected Material remain subject to this Order as
               21 set forth in Section 4 (DURATION).
               22 14.     SANCTIONS
               23         Any willful violation of this Order may be punished by civil contempt,
               24 financial or evidentiary sanctions, reference to disciplinary authorities, or other
               25 appropriate action at the discretion of the Court.
               26 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             14
                                               STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 15 of 16 Page ID #:1662



                1 DATED: FEBRUARY 16, 2021             MICHAEL FREIMAN
                                                       FREIMAN & FREIMAN
                2
                3
                                                       By:    /s/ Michael Freiman
                4                                             Michael Freiman
                                                              Attorneys for Plaintiff
                5                                             BRIAN ARMSTRONG
                6
                7
                    DATED: FEBRUARY 16, 2021           ADAM LEVIN
                8                                      HILARY E. FEYBUSH
                                                       MITCHELL SILBERBERG & KNUPP LLP
                9
               10                                      By:    /s/ Hilary E. Feybush
                                                              Hilary E. Feybush
               11                                             Attorneys for Defendants
                                                              WB STUDIO ENTERPRISES INC.,
               12                                             WARNER BROS. ENTERTAINMENT
                                                              INC., WARNER MEDIA, LLC, and
               13                                             CHUCK LORRE PRODUCTIONS,
                                                              INC.
               14
               15 Attestation Regarding Signatures: Pursuant to Local Rule 5-4.3.4(2), I, Hilary E.
               16 Feybush, attest that all signatories listed, and on whose behalf the filing is
                  submitted, concur in the filing’s content and have authorized the filing.
               17
               18                                      By: /s/ Hilary E. Feybush
               19
               20
               21 Dated: February 24, 2021                        _________________________
                                                                  Hon. Jean P. Rosenbluth
               22                                                 United States Magistrate Judge
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             15
                                             STIPULATED PROTECTIVE ORDER
       Case 2:19-cv-09587-GW-JPR Document 38 Filed 02/24/21 Page 16 of 16 Page ID #:1663



                1                                       EXHIBIT A
                2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                3         I,                                [full name], of
                4                       [full address], declare under penalty of perjury that I have read
                5 in its entirety and understand the Stipulated Protective Order that was issued by the
                6 United States District Court for the Central District of California on
                7 [date] in the case of Brian Armstrong v. WB Studio Enterprises, Inc., et al., Case
                8 No. 2:19-cv-09587 GW (JPRx). I agree to comply with and to be bound by all the
                9 terms of this Stipulated Protective Order, and I understand and acknowledge that
               10 failure to so comply could expose me to sanctions and punishment in the nature of
               11 contempt. I solemnly promise that I will not disclose in any manner any
               12 information or item that is subject to this Stipulated Protective Order to any person
               13 or entity except in strict compliance with the provisions of this Stipulated
               14 Protective Order.
               15         I further agree to submit to the jurisdiction of the United States District
               16 Court for the Central District of California for the purpose of enforcing the terms
               17 of this Stipulated Protective Order, even if such enforcement proceedings occur
               18 after termination of this action. I hereby appoint                                    [full
               19 name] of                                                      [full address and
               20 telephone number] as my California agent for service of process in connection with
               21 this action or any proceedings related to enforcement of this Stipulated Protective
               22 Order.
               23 Date:
               24 City and State Where Sworn and Signed:
               25 Printed Name:
               26 Signature:
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             16
                                               STIPULATED PROTECTIVE ORDER
